Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
                                                          REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/161596 in view of WO 99/33066 (July 1, 1999) and Singha et al. (US 2015/0364229 A1).
WO2014 teaches the instantly recited steps at pages 16-18 in which utilization of gelling compositions having a thermo-reversible liquid-gel transition at a transition temperature Tt, wherein the gelling composition at temperatures below Tt has a first viscosity and at temperatures above Tt a second viscosity, which is less than the first viscosity is further taught (see lines 26-34 of page 16).
The instant invention further recites a thermo-reversible gel comprising a mixture of a tri-block copolymer and a di-block copolymer over WO2014.
 copolymer comprising an olefin block (A) such as an ethylene/butylene block with end blocks consisting block (B) comprising aromatic in its backbone structure at pages 9-12 and the aromatic in its backbone structure would encompass styrene. WO99 further teaches that the olefin block (A) has a molecular weight of 3,000-500,000 g/mol and the block (B) aromatic has a molecular weight of 5,000-300,000 g/mol at page 9.
Example 1 teaches a blend of 4 wt.% of polymer and a naphtehic mineral oil and example 2 teaches a blend of 6 wt.% of polymer and a naphtehic mineral oil. WO99 teaches that the oil would improve impregnation of the porous and/or laminated structure at page 12.
A gel obtained from the examples 1 and 2 of WO99 comprising the polymer falling within scope of the instant amount would be expected to meet the instantly recited relationship of viscosity inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of WO99.  See In re Best, 195 USPQ 430, 433 (CCPA 1977). Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002). See MPEP 2112.01.  Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Although examples 1 and 2 of WO99 teach a di-block copolymer, WO99 also teaches “ethylene/butylene block as A block as well as B blocks (i.e., end blocks) of aromatic rings in its backbone structure in the second line from bottom at page 9 which would be a tri-block copolymer.
Thus, such tri-block copolymer would meet the newly recited generic tri-block copolymer of claim 15 permitting presence of terminal groups such as hydroxyl or amine taught by WO99.   Also, the instantly recited generic di-block copolymer would permit presence of terminal groups such as hydroxyl or amine taught by WO99.  In other words, the tri-block copolymer and di-block copolymer having terminal hydroxyl groups or amine groups taught by WO99 would fall within scope of the instantly recited generic tri-block copolymer and di-block copolymer
WO99 further teaches “With gelator is in this application meant a compound, a blend or system of compounds or blends which when added to an oil interacts to transform the oil from a liquid state to a gelled state, --- an oil based composition that exhibits a thermos-reversible transition between the free flowing liquid state and the gelled state, a thermos-reversible liquid-gel transition.” in the first paragraph of page 1.  Thus, utilization of a mixture of the di-block copolymer and the tri- block copolymer in WO99 would be an obvious modification. See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123.

Singha et al. teach an electrically insulating fluid comprising isoparaffins in abstract and claims.  Singha et al. teach that the insulating fluid comprising isoparaffins is more environmentally friendly in [0013].  Singha et al. further teach an electrically insulating fluid comprising at least 70 wt.% of isoparaffins with the rest made up naphthenic or aromatic compounds (i.e. mineral oils) in [0016] which would make the instantly recited amount of the isoparaffin oil obvious. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known insulating fluids such as isoparaffins or mixtures thereof taught by Singha et al. in obtaining the insulating layer impregnated with a thermos-reversible liquid-gel comprising a blend of the di-block copolymer and the tri- block copolymer of WO99 since Singha et al teach that the insulating fluid comprising isoparaffins is more environmentally friendly and further to utilize such thermos-reversible liquid-gel of WO99 comprising the isoparaffins of Singha et al. as the electrically insulating materials in WO2014 since Singha et al teach that the insulating fluid comprising isoparaffins is more environmentally friendly in [0013] and since WO2014 teaches employing the thermo-reversible gel which would encompass the art known thermos-reversible liquid-gel comprising a blend of the di-block copolymer and the tri- block copolymer and an oil of WO99 absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 15-18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/33066 (July 1, 1999) in view of Singha et al. (US 2015/0364229 A1), and WO 2014/161596).
WO99 is discussed above.
Singha et al. teach an electrically insulating fluid comprising at least 70 wt.% of isoparaffins with the rest made up naphthenic or aromatic compounds (i.e. mineral oils) in [0016] which would make the recited amount of the isoparaffin oil obvious.  Singha et al teach that the insulating fluid comprising isoparaffins is more environmentally friendly in [0013].
WO2014 teaches the instantly recited steps at pages 16-18 in which utilization of gelling compositions having a thermo-reversible liquid-gel transition.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known insulating fluids such as isoparaffins or mixtures thereof taught by Singha et al. in obtaining a gelator comprising a blend of the di-block copolymer and the tri- block copolymer of WO99 since Singha et al. teach that the insulating fluid comprising isoparaffins is more environmentally friendly, and further to utilize the steps taught by WO2014  for obtaining cables having insulating 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

					ALLOWANCE
	Claims 1-3, 5, 6, 8, 10, 11, 13 and 27 are allowed.  Although the recited mixture of three styrenic block copolymers of claim 1 is not specifically taught in the specification, Fig. 1 and Fig. 2 teach a mixture of di-block copolymers (i.e. SEBS and SEP) and a mixture of a tri-block copolymer (i.e., SEEPS) and a di-block copolymer (SEP) and thus a mixture of the recited three styrenic block copolymers would not be new matter since the specification teaches “at least one styrenic block copolymer” which would encompass “three styrenic block copolymers”.

				      CLAIM OBJECTION
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/March 11, 2022                                                    /TAE H YOON/                                                                                     Primary Examiner, Art Unit 1762